Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the Specification:

In paragraph [001], as amended on December 15, 2021, at the end of line 4, after “Portable Steam Humidifier,”, --which is now issued as U.S. Patent No. 11,306,929;-- has been inserted to update the status of the parent application.
     Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Upon due consideration of the new issues added to the pending claims under AFCP 2.0, the prior art of record fails to disclose or suggest the humidifier water tank cap having at least one support member having a perimeter wall extending at least partially from the center disk between the perimeter walls surrounding the center disk or perimeter edge of the center disk and the spring plunger and/or valve gasket, wherein the perimeter wall of the at least one support member encloses an open center.  Further applicant’s arguments directed to the abovementioned claim language set forth on page 8 of the remarks section of the amendment filed under AFCP 2.0 are found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-7-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776